Pee Curiam.
r-Plaintiff in Error and two others were jointly indicted in two counts, one for robbery, the other for grand larceny. All pleaded not guilty. A severance was granted and upon the trial of Reuben Turner the jury found “the defendant guilty.”
In an order denying a motion in arrest of judgment the court stated: “it appearing to the court that the defendant Reuben Turner alone was upon trial and that a verdict for the State and against the defendant Reuben Turner was only asked by the State Attorney in his argument upon the first count of the indictment, and the State Attorney announcing to the court that he will pray judgment upon the first count of the indictment; it is upon authority of Poyner v. State, ordered that this motion be overruled and denied.”
The value of the property the subject of the robbery was sufficiently stated in figures as “$4300.” and not in letters. As only the plaintiff in error was on trial after a severance and conviction was asked only on the first count, the verdict is sufficiently definite as a predicate for the judgment of conviction and sentence for robbery rendered by the court.
*159There is substantial legal evidence to sustain the verdict. No material or harmful errors of procedure or of law are made to appear.
Affirmed.
Whitfield, P. J., and West and Terrell, J. J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.